  USDC IN/ND case 3:17-cv-00316-PPS document 60 filed 05/30/19 page 1 of 2


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION


TAYLOR (SMITH) BURKS,                            )
                                                 )
                     Plaintiff,                  )      Case No. 3:17-cv-316-PPS-MGG
                                                 )
       v.                                        )
                                                 )
CHECKERS DRIVE-IN RESTAURANTS,                   )
INC., d/b/a RALLY’S                              )
                                                 )
                     Defendant.                  )

                                         ORDER

       The discovery period in this case having concluded, the Court hereby sets a

telephonic scheduling conference for Monday, June 10, 2019, at 9:30 A.M.

Hammond/Central Time, before the undersigned. The purpose of this hearing shall be

to schedule the Final Pretrial Conference/Settlement Conference, the Trial Management

Conference, and a trial date, and to discuss any other issues pending at that time.

Plaintiff’s Counsel should also be prepared to clarify the causes of action alleged in the

Complaint and discuss the claims Plaintiff intends to pursue going forward.

As a courtesy, the Court will initiate the telephone conference by placing calls to the

first attorney for each party listed on the docket at the phone number shown there. If

different or additional attorneys wish to be included in the telephone conference, or a

different telephone number should be used, counsel must contact Judge Simon’s Case

Manager at (219) 852-6724 no later than 24 hours prior to the time the conference is to
  USDC IN/ND case 3:17-cv-00316-PPS document 60 filed 05/30/19 page 2 of 2


occur. If any party does not comply with these requirements, that party will be

required to appear for this and all future hearings for this matter IN PERSON.

      SO ORDERED.

      ENTERED: May 30, 2019.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT
